Case 1:20-cv-01176-RRM-SJB Document 1 Filed 03/04/20 Page 1 of 19 PageID #: 1



LEE LITIGATION GROUP, PLLC
C.K. Lee (CL 4086)
Anne Seelig (AS 3976)
148 West 24th Street, Eighth Floor
New York, NY 10011
Tel.: 212-465-1188
Fax: 212-465-1181
Attorneys for Plaintiffs, FLSA Collective Plaintiffs
and the Class

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


MARIA UMALA and ALICIA BATISTA,
on behalf of themselves,
FLSA Collective Plaintiffs                                         Case No:
and the Class,

                    Plaintiff,                                     CLASS AND
                                                                   COLLECTIVE
                    v.                                             ACTION COMPLAINT

SKYLIGHT HOLDINGS INC.                                             Jury Trial Demanded
     d/b/a COMPARE FOODS,
SKYLIGHT HOLDINGS 2 INC.
     d/b/a MARKET PLACE BY KEY FOOD,
SKYLIGHT HOLDINGS 4 INC.
     d/b/a FOOD UNIVERSE,
PEDRO GOICO and JUAN PEREZ,

                     Defendants.



       Plaintiff MARIA UMALA and Plaintiff ALICIA BATISTA (“Plaintiffs”), on behalf of

themselves and others similarly situated, by and through their undersigned attorneys, hereby file

this Class and Collective Action Complaint against SKYLIGHT HOLDINGS INC. d/b/a

COMPARE FOODS, SKYLIGHT HOLDINGS 2 INC. d/b/a MARKET PLACE BY KEY

FOOD, SKYLIGHT HOLDINGS 4 INC. d/b/a FOOD UNIVERSE, (“Corporate Defendants”)




                                                 1
Case 1:20-cv-01176-RRM-SJB Document 1 Filed 03/04/20 Page 2 of 19 PageID #: 2



and PEDRO GOICO and JUAN PEREZ (“Individual Defendants,” and together with the

Corporate Defendants, “Defendants”) and states as follows:

                                         INTRODUCTION

       1.         Plaintiffs allege, pursuant to the Fair Labor Standards Act, as amended, 29 U.S.C.

§§201 et. seq. (“FLSA”), that they and others similarly situated are entitled to recover from

Defendants: (1) unpaid wages due to time shaving, (2) liquidated damages, and (3) attorneys’

fees and costs.

       2.         Plaintiffs further allege that, pursuant to the New York Labor Law (“NYLL”),

they and others similarly situated are entitled to recover from Defendants: (1) unpaid wages due

to time shaving, (2) statutory penalties, (3) liquidated damages, and (4) attorneys’ fees and costs.

       3.         Plaintiff MARIA UMALA further alleges, pursuant to 29 U.S.C. § 215(a)(3) and

NYLL § 215(1)(a)(i), that due to Defendants’ retaliation against her, she is entitled to recover

from Defendants: (1) compensatory damages, (2) punitive damages, (3) attorneys’ fees and costs,

and all other penalties the Court deems appropriate.

                                      JURISDICTION AND VENUE

       4.         This Court has jurisdiction over this controversy pursuant to 29 U.S.C. §216(b),

28 U.S.C. §§1331, 1337 and 1343, and has supplemental jurisdiction over Plaintiff’s state law

claims pursuant to 28 U.S.C. §1367.

       5.         Venue is proper in the Eastern District pursuant to 28 U.S.C. §1391.

                                              PARTIES

       6.         Plaintiff MARIA UMALA, for all relevant time periods, was a resident of Queens

County, New York.




                                                  2
Case 1:20-cv-01176-RRM-SJB Document 1 Filed 03/04/20 Page 3 of 19 PageID #: 3



       7.      Plaintiff ALICIA BATISTA, for all relevant time periods, was a resident of

Queens County, New York.

       8.      Defendants own and operate supermarkets at the following locations with the

following trade names:

               (a) Compare Foods – 312 East 194th, Ground Floor, Bronx, NY 10458;

               (b) Market Place by Key Food – 617 Fifth Avenue, Ground Floor, Brooklyn, NY

                   11215; and

               (c) Food Universe – 34-14 Steinway Street, Ground Floor, Long Island City, NY

                   11101 (together, the “Supermarkets”).

The Supermarkets are or were engaged in related activities, shared common ownership and had a

common business purpose. The Supermarkets are commonly owned through the common control

of the Individual Defendants. The Supermarkets contain the common phrase “Skylight Holdings”

within their business names, share a common look and feel and serve similar supermarket items. In

addition, employees work interchangeably between the Supermarkets.

       9.      Corporate Defendant SKYLIGHT HOLDINGS INC. d/b/a COMPARE FOODS,

is a domestic business corporation organized under the laws of the State of New York with an address

for service of process at 16 DEKALB AVENUE, BRENTWOOD, NEW YORK 11717 and a

principal place of business located at 312 EAST 194TH, BRONX, NY 10458.

       10.     Corporate Defendant SKYLIGHT HOLDINGS 2 INC. d/b/a MARKET PLACE

BY KEY FOOD, is a domestic business corporation organized under the laws of the State of New

York with an address for service of process and principal place of business located at 617 FIFTH

AVENUNE, BROOKLYN, NEW YORK 11215.




                                                 3
Case 1:20-cv-01176-RRM-SJB Document 1 Filed 03/04/20 Page 4 of 19 PageID #: 4



       11.     Corporate Defendant SKYLIGHT HOLDINGS 4 INC. d/b/a FOOD UNIVERSE

is a domestic business corporation organized under the laws of the State of New York with an address

for service of process and principal place of business located at 34-14 STEINWAY STREET, LONG

ISLAND CITY, NEW YORK 11101.

       12.     Individual Defendant JUAN PEREZ is an owner and principal of the Corporate

Defendants SKYLIGHT HOLDINGS INC., SKYLIGHT HOLDINGS 2 INC., and SKYLIGHT

HOLDINGS 4 INC. Defendant JUAN PEREZ exercises operational control as it relates to all

employees including Plaintiffs, FLSA Collective Plaintiffs and the Class. Defendant JUAN

PEREZ frequently visits each of the Supermarkets. He exercises—and also delegates to

managers and supervisors—the power to (i) fire and hire, (ii) determine rate and method of pay,

(iii) set employee schedules, and (iv) otherwise affect the quality of employment, including those

of Plaintiffs, FLSA Collective Plaintiffs and the Class. At all relevant times, employees of the

Supermarkets could complain to Defendant JUAN PEREZ directly regarding any of the terms of

their employment, and Defendant JUAN PEREZ would have the authority to effect any changes

to the quality and terms of employees’ employment, including changing their schedule,

compensation, or terminating or hiring such employees. Defendant JUAN PEREZ had the

power and authority to supervise and control supervisors of Plaintiffs, FLSA Collective

Plaintiffs, and Class members and could reprimand employees.

       13.     Individual Defendant PEDRO GOICO is an owner and principal of Corporate

Defendant SKYLIGHT HOLDINGS 4 INC. Defendant PEDRO GOICO exercises operational

control as it relates to all employees including Plaintiffs, FLSA Collective Plaintiffs and the

Class. Defendant PEDRO GOICO frequently visits the Supermarket. He exercises—and also

delegates to managers and supervisors—the power to (i) fire and hire, (ii) determine rate and




                                                 4
Case 1:20-cv-01176-RRM-SJB Document 1 Filed 03/04/20 Page 5 of 19 PageID #: 5



method of pay, (iii) set employee schedules, and (iv) otherwise affect the quality of employment,

including those of Plaintiffs, FLSA Collective Plaintiffs and the Class. At all relevant times,

employees of the Supermarket could complain to Defendant PEDRO GOICO directly regarding

any of the terms of their employment, and Defendant PEDRO GOICO would have the authority

to effect any changes to the quality and terms of employees’ employment, including changing

their schedule, compensation, or terminating or hiring such employees. Defendant PEDRO

GOICO had the power and authority to supervise and control supervisors of Plaintiffs, FLSA

Collective Plaintiffs, and Class members and could reprimand employees.

       14.     At all relevant times, each of the Corporate Defendants was and continues to be

an “enterprise engaged in commerce” within the meaning of the FLSA, NYLL and the

Regulations thereunder.

       15.     At all relevant times, the work performed by Plaintiffs, FLSA Collective Plaintiffs

and Class members was directly essential to the businesses operated by Defendants.

       16.     At all relevant times, Defendants employed at least eleven (11) employees within

the meaning of the FLSA and NYLL.

                      FLSA COLLECTIVE ACTION ALLEGATIONS

       17.     Plaintiffs bring claims for relief as a collective action pursuant to FLSA Section

16(b), 29 U.S.C. § 216(b), on behalf of all non-exempt employees (including but not limited to

cashiers, stock clerks, cleaners, porters, and baggers, among others) employed by Defendants on

or after the date that is six years before the filing of the Complaint in this case as defined herein

(“FLSA Collective Plaintiffs”).

       18.     At all relevant times, Plaintiffs and the other FLSA Collective Plaintiffs are and

have been similarly situated, have had substantially similar job requirements and pay provisions,




                                                 5
Case 1:20-cv-01176-RRM-SJB Document 1 Filed 03/04/20 Page 6 of 19 PageID #: 6



and are and have been subjected to Defendants’ decisions, policies, plans, programs, practices,

procedures, protocols, routines, and rules, all culminating in a willful failure and refusal to pay

them proper compensation for all hours worked, due to a policy of time shaving. The claims of

Plaintiffs stated herein are essentially the same as those of other FLSA Collective Plaintiffs.

       19.     The claims for relief are properly brought under and maintained as an opt-in

collective action pursuant to §16(b) of the FLSA, 29 U.S.C. 216(b). The FLSA Collective

Plaintiffs are readily ascertainable. For purposes of notice and other purposes related to this

action, their names and addresses are readily available from the Defendants. Notice can be

provided to FLSA Collective Plaintiffs via first class mail to the last address known to

Defendants.

                      RULE 23 CLASS ALLEGATIONS – NEW YORK

       20.     Plaintiffs bring claims for relief pursuant to the Federal Rules of Civil Procedure

(“FRCP”) Rule 23, on behalf of all non-exempt employees (including but not limited to cashiers,

stock clerks, cleaners, porters, and baggers, among others), employed by Defendants on or after

the date that is six years before the filing of the Complaint in this case as defined herein (the

“Class Period”).

       21.     All said persons, including Plaintiffs, are referred to herein as the “Class.” The

Class members are readily ascertainable. The number and identity of the Class members are

determinable from the records of Defendants. The hours assigned and worked, the position held,

and rates of pay for each Class member may also be determinable from Defendants’ records. For

purposes of notice and other purposes related to this action, their names and addresses are readily

available from Defendants. Notice can be provided by means permissible under FRCP 23.

       22.     The proposed Class is so numerous that a joinder of all members is impracticable,




                                                 6
Case 1:20-cv-01176-RRM-SJB Document 1 Filed 03/04/20 Page 7 of 19 PageID #: 7



and the disposition of their claims as a class will benefit the parties and the Court. Although the

precise number of such persons is unknown because the facts on which the calculation of that

number rests presently within the sole control of Defendants, there is no doubt that there are

more than forty (40) members of the Class.

       23.     Plaintiffs’ claims are typical of those claims, which could be alleged by any

member of the Class, and the relief sought is typical of the relief, which would be sought by each

member of the Class in separate actions. All the Class members were subject to the same

Defendants’ corporate practices of (i) failing to pay proper wages, including those due to time

shaving, (ii) failing to provide Class members with proper wage statements with every payment

of wages, and (iii) failing to properly provide wage notices to Class members, at date of hiring

and annually, per requirements of the NYLL.

       24.     Defendants’ corporate-wide policies and practices affected all Class members

similarly, and Defendants benefited from the same type of unfair and/or wrongful acts as to each

Class member. Plaintiffs and other Class members sustained similar losses, injuries and damages

arising from the same unlawful policies, practices and procedures.

       25.     Plaintiffs are able to fairly and adequately protect the interests of the Class and

have no interests antagonistic to the Class. Plaintiffs are represented by attorneys who are

experienced and competent in both class action litigation and employment litigation, and have

previously represented plaintiffs in wage and hour cases.

       26.     A class action is superior to other available methods for the fair and efficient

adjudication of the controversy, particularly in the context of the wage and hour litigation where

individual class members lack the financial resources to vigorously prosecute a lawsuit against

corporate defendants. Class action treatment will permit a large number of similarly situated




                                                7
Case 1:20-cv-01176-RRM-SJB Document 1 Filed 03/04/20 Page 8 of 19 PageID #: 8



persons to prosecute common claims in a single forum simultaneously, efficiently, and without

the unnecessary duplication of efforts and expense that numerous individual actions engender.

Because losses, injuries and damages suffered by each of the individual Class members are small

in the sense pertinent to a class action analysis, the expenses and burden of individual litigation

would make it extremely difficult or impossible for the individual Class members to redress the

wrongs done to them. On the other hand, important public interests will be served by addressing

the matter as a class action. The adjudication of individual litigation claims would result in a

great expenditure of Court and public resources; however, treating the claims as a class action

would result in a significant saving of these costs. The prosecution of separate actions by

individual members of the Class would create a risk of inconsistent and/or varying adjudications

with respect to the individual members of the Class, establishing incompatible standards of

conduct for Defendants and resulting in the impairment of class members’ rights and the

disposition of their interests through actions to which they were not parties. The issues in this

action can be decided by means of common, class-wide proof. In addition, if appropriate, the

Court can, and is empowered to, fashion methods to efficiently manage this action as a class

action.

          27.   Defendants and other employers throughout the state violate the NYLL. Current

employees are often afraid to assert their rights out of fear of direct or indirect retaliation. Former

employees are fearful of bringing claims because doing so can harm their employment, future

employment, and future efforts to secure employment. Class actions provide class members who

are not named in the Complaint a degree of anonymity, which allows for the vindication of their

rights while eliminating or reducing these risks.

          28.   There are questions of law and fact common to the Class which predominate over




                                                    8
Case 1:20-cv-01176-RRM-SJB Document 1 Filed 03/04/20 Page 9 of 19 PageID #: 9



any questions affecting only individual class members, including:

             a) Whether Defendants employed Plaintiffs and the Class members within the

                meaning of the New York law;

             b) What are and were the policies, practices, programs, procedures, protocols and

                plans of Defendants regarding the types of work and labor for which Defendants

                did not properly pay Plaintiffs and Class members;

             c) At what common rate, or rates subject to common methods of calculation, were

                and are Defendants required to pay Plaintiffs and Class members for their work;

             d) Whether Defendants properly compensated Plaintiffs and Class members for all

                hours worked under state and federal law;

             e) Whether Defendants caused time-shaving by paying Plaintiffs and Class members

                only for those hours which they were scheduled to work, rather than for the actual

                hours that they worked;

             f) Whether Defendants provided to Plaintiffs and Class members annual wage

                notices, as required under the NYLL; and

             g) Whether Defendants provided to Plaintiffs and Class members proper wage

                statements with each payment of wages as required by NYLL.

                                   STATEMENT OF FACTS

       29.      Plaintiff MARIA UMALA

                (a) On or about June 15, 2018, Plaintiff MARIA UMALA was hired by

                    Defendants to work as a cashier at Defendants’ FOOD UNIVERSE located at

                    34-14 Steinway Street, Long Island City, NY 11101. In or around August




                                                9
Case 1:20-cv-01176-RRM-SJB Document 1 Filed 03/04/20 Page 10 of 19 PageID #: 10



                2019, Plaintiff was terminated from her position at Defendants’ FOOD

                UNIVERSE.

             (b) Throughout her employment by Defendants, Plaintiff UMALA was scheduled

                to work from 8:00am to 4:00pm, six (6) days per week, for approximately

                forty eight (48) hours per week. Throughout Plaintiff’s employment by

                Defendants, Plaintiff was required to clock out for a thirty (30) minute meal

                break every day. However, at least twice a week, Plaintiff was required to

                work through her break but Defendants deducted thirty (30) minutes for a

                meal break even though Plaintiff clocked out for her break. Plaintiff was not

                paid for such off-the-clock work and as a result, was time-shaved one (1) hour

                per week. Similarly, FLSA Collective Plaintiffs and Class members were also

                required to clock out and work through their meal breaks.

             (c) Furthermore, Plaintiff UMALA was required to clock out at the end of her

                shift, but was then required to continue working until the next shift’s cashier

                arrived. On average, Plaintiff was required to stay for one (1) hour, twice a

                week. Plaintiff was not paid for such hours worked and as a result was time-

                shaved two (2) hours per week. Similarly, FLSA Collective Plaintiffs and

                Class members were also required to work after their shift ended.

             (d) From the start of her employment until December 31, 2018, Plaintiff UMALA

                was compensated at a rate of fourteen dollars and fifty cents ($14.50) per

                hour, for all hours worked up to forty (40) hours per week, and at an overtime

                rate of twenty one dollars and seventy five cents ($21.75) for hours worked

                over forty (40) hours per week. From January 1, 2019 until in or around




                                            10
Case 1:20-cv-01176-RRM-SJB Document 1 Filed 03/04/20 Page 11 of 19 PageID #: 11



                August 2019, Plaintiff was compensated at a rate of fifteen ($15) dollars per

                hour, for all hours worked up to forty (40) hours per week, and at an overtime

                rate of twenty two dollars and fifty cents ($22.50) for hours worked over forty

                (40) hours per week.

       30.   Plaintiff ALICIA BATISTA

             (a) On or about August 26, 2018, Plaintiff BATISTA was hired by Defendants to

                work as a cashier at Defendants’ FOOD UNIVERSE located at 34-14

                Steinway Street, Long Island City, NY 11101. Plaintiff BATISTA continued

                to work at Defendants’ FOOD UNIVERSE until she was terminated on or

                about August 19, 2019.

             (b) From the start of her employment with Defendants until May 31, 2019,

                Plaintiff BATISTA was scheduled to work from 3:00pm to 10:00pm for five

                (5) days per week, for approximately thirty five (35) hours per week. From

                June 1, 2019 until on or about August 19, 2019, Plaintiff was scheduled to

                work from 3:00pm to 10:00pm for three (3) days per week, for approximately

                twenty one (21) hours per week. Throughout Plaintiff’s employment by

                Defendants, Plaintiff was required to clock out for a thirty (30) minute meal

                break. However, at least twice a week, Plaintiff was required to work through

                her break, but Defendants deducted thirty (30) minutes for a meal break even

                though Plaintiff clocked out for her break. Plaintiff was not paid for such off-

                the-clock work and as a result, was time-shaved one (1) hour per week.

                Similarly, FLSA Collective Plaintiffs and Class members were also required

                to clock out and work through their meal breaks.




                                             11
Case 1:20-cv-01176-RRM-SJB Document 1 Filed 03/04/20 Page 12 of 19 PageID #: 12



               (c) Furthermore, Plaintiff BATISTA was required to clock out at the end of her

                   shift, but was then required to continue until the next shift’s cashier arrived.

                   On average, Plaintiff was required to stay for one (1) hour, twice a week.

                   Plaintiff was not paid for such hours worked and as a result was time-shaved

                   two (2) hours per week. Similarly, FLSA Collective Plaintiffs and Class

                   members were also required to work after their shift ended.

               (d) From the start of her employment until January 2019, Plaintiff BATISTA was

                   compensated at a rate of thirteen ($13) dollars per hour, for all hours worked

                   up to forty (40) hours per week and nineteen dollars and fifty cents ($19.50)

                   for all hours worked over forty (40) hours per week. From January 2019 until

                   on or about August 19, 2019, Plaintiff was compensated at a rate of fifteen

                   ($15) dollars per hour, for all hours worked up to forty (40) hours per week

                   and twenty two dollars and fifty cents ($22.50) per hour, for all hours worked

                   over forty (40) hours per week.

        31.    Throughout their entire employments, Plaintiffs, FLSA Collective Plaintiffs and

 Class members were not properly compensated for all hours worked, due to Defendant’s policy

 of time-shaving. Plaintiffs, FLSA Collective Plaintiffs, and Class were regularly required to

 work after clocking-out. Specifically, after Plaintiffs, FLSA Collective Plaintiffs and Class

 members were clocked out, the manager would instruct them to stay back and work. This would

 take at least one (1) hour per day, and it happened approximately two times per week.

 Defendant’s policy resulted in Defendants’ time-shaving two (2) hours per week for Plaintiffs,

 FLSA Collective Plaintiffs and Class members. This sum was never correctly reflected in

 employees’ work hours as Plaintiffs, FLSA Collective Plaintiffs and Class members were




                                                12
Case 1:20-cv-01176-RRM-SJB Document 1 Filed 03/04/20 Page 13 of 19 PageID #: 13



 required to clock-out before performing this work. In addition, Defendants deducted thirty (30)

 minutes per workday for meal breaks from Plaintiffs, FLSA Collective Plaintiffs and Class

 members. At least twice a week, Defendants would require Plaintiffs, FLSA Collective Plaintiffs

 and Class members to work through their meal break but Defendants still deducted the thirty (30)

 minutes. This resulted in Plaintiffs, FLSA Collective Plaintiffs and Class members not being

 compensated for one (1) hour per week. As a result, Plaintiffs, FLSA Collective Plaintiffs and

 Class members suffered from a total of three (3) hours of time-shaving per workweek.

        32.     Defendants failed to provide Plaintiffs and Class members with proper wage

 notices at hiring and annually thereafter. Plaintiffs did not receive proper wage notices either

 upon being hired or annually since the date of hiring in violation of the NYLL.

        33.     Plaintiffs and Class members received wage statements that were not in

 compliance with the NYLL. Plaintiffs received fraudulent wage statements that failed to

 accurately reflect the number of hours worked and their proper compensation.

        34.     Defendants knowingly and willfully operated their business with a policy of not

 compensating Plaintiffs, FLSA Collective Plaintiffs and Class members for all hours worked due

 to a policy of time-shaving.

        35.     Defendants knowingly and willfully operated their business with a policy of not

 providing proper wage statements as required under the NYLL.

        36.     Defendants failed to provide proper wage notices to employees, at the beginning

 of employment and annually thereafter, pursuant to the requirements of the NYLL.

        37.     In or around August 2019, Plaintiff UMALA complained to her manager, Helen

 Payero, that Defendants were not properly compensating her for all the hours she worked due to

 Defendants’ meal break policy and time-shaving policy. Plaintiff UMALA specifically




                                                13
Case 1:20-cv-01176-RRM-SJB Document 1 Filed 03/04/20 Page 14 of 19 PageID #: 14



 complained about not getting compensated for all the hours she worked due to Defendants’

 illegal policies and was fired the following day in retaliation.

        38.     Plaintiffs retained Lee Litigation Group, PLLC to represent Plaintiffs, FLSA

 Collective Plaintiffs and Class members, in this litigation and have agreed to pay the firm a

 reasonable fee for its services.

                                    STATEMENT OF CLAIM

                                              COUNT I

                   VIOLATION OF THE FAIR LABOR STANDARDS ACT

        39.     Plaintiffs reallege and reaver Paragraphs 1 through 38 of this Class and Collective

 Action Complaint as if fully set forth herein.

        40.     At all relevant times, Defendants were and continue to be employers engaged in

 interstate commerce and/or the production of goods for commerce within the meaning of the

 FLSA, 29 U.S.C. §§ 206(a) and 207(a). Further, Plaintiffs and FLSA Collective Plaintiffs are

 covered individuals within the meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a).

        41.     At all relevant times, Defendants employed Plaintiffs and FLSA Collective

 Plaintiffs within the meaning of the FLSA.

        42.     At all relevant times, each Corporate Defendants had gross annual revenues in

 excess of $500,000.

        43.     At all relevant times, the Defendants engaged in a policy of time-shaving,

 including refusing to compensate Plaintiffs and FLSA Collective Plaintiffs for all of their hours

 worked.

        44.     Plaintiffs are in possession of certain records concerning the number of hours

 worked by Plaintiffs and FLSA Collective Plaintiffs and the actual compensation paid to




                                                  14
Case 1:20-cv-01176-RRM-SJB Document 1 Filed 03/04/20 Page 15 of 19 PageID #: 15



 Plaintiffs and FLSA Collective Plaintiffs. Further records concerning these matters should be in

 the possession and custody of the Defendants. Plaintiffs intend to obtain all records by

 appropriate discovery proceedings to be taken promptly in this case and, if necessary, will then

 seek leave of Court to amend this Complaint to set forth the precise amount due.

        45.     Defendants knew of and/or showed a willful disregard for the provisions of the

 FLSA as evidenced by their failure to compensate Plaintiffs and FLSA Collective Plaintiffs for

 all hours worked when Defendants knew or should have known such was due.

        46.     Defendants failed to properly disclose or apprise Plaintiffs and FLSA Collective

 Plaintiffs of their rights under the FLSA.

        47.     As a direct and proximate result of Defendants’ willful disregard of the FLSA,

 Plaintiffs and FLSA Collective Plaintiffs are entitled to liquidated (i.e., double) damages

 pursuant to the FLSA.

        48.     Due to the intentional, willful and unlawful acts of Defendants, Plaintiffs and

 FLSA Collective Plaintiffs suffered damages in an amount not presently ascertainable of unpaid

 wages, including those resulting from time-shaving, and an equal amount as liquidated damages.

        49.     Plaintiffs and FLSA Collective Plaintiffs are entitled to an award of their

 reasonable attorneys’ fees and costs pursuant to 29 U.S.C. §216(b).

                                              COUNT II

                      VIOLATION OF THE NEW YORK LABOR LAW

        50.     Plaintiffs reallege and reaver Paragraphs 1 through 49 of this Class and Collective

 Action Complaint as if fully set forth herein.

        51.     At all relevant times, Plaintiffs and Class members were employed by the

 Defendants within the meaning of the NYLL, §§2 and 651.




                                                  15
Case 1:20-cv-01176-RRM-SJB Document 1 Filed 03/04/20 Page 16 of 19 PageID #: 16



         52.    At all relevant times, the Defendants engaged in a policy of time-shaving,

 refusing to compensate Plaintiffs and Class members for all of their hours that they worked each

 week.

         53.    Defendants failed to properly notify employees of their overtime pay rate, in

 direct violation of the NYLL.

         54.    Defendants failed to provide a proper wage and hour notice, at the date of hiring

 and annually thereafter, to all non-exempt employees per requirements of the NYLL.

         55.    Defendants failed to provide proper wage statements with correct payment as

 required by NYLL § 195(3).

         56.    Due to the Defendants’ NYLL violations, Plaintiffs and Class members are

 entitled to recover from Defendants their unpaid wages, resulting from time shaving, damages

 for unreasonably delayed payments, reasonable attorneys’ fees, liquidated damages, statutory

 penalties and costs and disbursements of the action, pursuant to NYLL.

                                           COUNT III

               RETALIATION UNDER THE FAIR LABOR STANDARDS ACT

         57.    Plaintiff UMALA realleges and reavers Paragraphs 1 through 56 of this

 Complaint as if fully set forth herein.

         58.    Defendants retaliated against Plaintiff UMALA after she complained to

 Defendants regarding their underpayment of compensation for all her hours worked due to

 Defendants’ policy of time-shaving. Defendants then retaliated against Plaintiff UMALA by

 terminating her employment after she complained of Defendants’ improper employment policies.

         59.    Defendants’ actions constitute a violation of 29 U.S.C. § 215(a)(3).




                                                16
Case 1:20-cv-01176-RRM-SJB Document 1 Filed 03/04/20 Page 17 of 19 PageID #: 17



        60.     Plaintiff UMALA suffered mental distress and her employment was compromised

 as a result of Defendants’ retaliatory actions.

        61.     Due to Defendants’ retaliation under the FLSA, Plaintiff UMALA is entitled to

 recover from Defendants compensatory damages and punitive damages and all other penalties

 the Court deems appropriate.

                                              COUNT IV

                  RETALIATION UNDER THE NEW YORK LABOR LAW

        62.     Plaintiff UMALA realleges and reavers Paragraphs 1 through 61 of this

 Complaint as if fully set forth herein.

        63.     Defendants retaliated against Plaintiff after she complained to Defendants

 regarding their underpayment of compensation for all her hours worked due to Defendants’

 policy of time-shaving. Defendants then retaliated against Plaintiff by terminating her

 employment after she complained of Defendants’ improper employment policies.

        64.     Defendants’ actions constitute a violation of NYLL § 215(1)(a)(i).

        65.     Plaintiff suffered mental distress and her employment was compromised as a

 result of Defendants’ retaliatory actions.

        66.     Due to Defendants’ retaliation under the NYLL, Plaintiff is entitled to recover

 from Defendants compensatory damages and punitive damages and all other penalties the Court

 deems appropriate.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs on behalf of themselves, FLSA Collective Plaintiffs and Class

 members, respectfully request that this Court grant the following relief:




                                                   17
Case 1:20-cv-01176-RRM-SJB Document 1 Filed 03/04/20 Page 18 of 19 PageID #: 18



          a. A declaratory judgment that the practices complained of herein are unlawful

             under the FLSA and the NYLL;

          b. An injunction against Defendants and their officers, agents, successors,

             employees, representatives and any and all persons acting in concert with them as

             provided by law, from engaging in each of the unlawful practices, policies and

             patterns set forth herein;

          c. An award of unpaid compensation due under the FLSA and NYLL due to

             Defendants’ policy of time-shaving;

          d. An award of statutory penalties as a result of Defendants’ failure to comply with

             NYLL wage notice and wage statement requirements;

          e. An award of liquidated and/or punitive damages as a result of Defendants’ willful

             failure to proper wages and compensation for all hours worked, pursuant to 29

             U.S.C. § 216;

          f. An award of liquidated and/or punitive damages as a result of Defendants’ willful

             failure to pay proper wages and compensation for all hours of work, pursuant to

             the NYLL;

          g. An award of compensatory and punitive damages and all other penalties the Court

             deems appropriate as a result of Defendants’ unlawful retaliation against Plaintiff

             UMALA under 29 U.S.C. § 215(a)(3) and NYLL § 215(1)(a)(i);

          h. An award of prejudgment and post judgment interest, costs and expenses of this

             action together with reasonable attorneys’ and expert fees and statutory penalties;

          i. Designation of Plaintiffs as Representatives of the FLSA Collective Plaintiffs;

          j. Designation of this action as a class action pursuant to FRCP 23;




                                              18
Case 1:20-cv-01176-RRM-SJB Document 1 Filed 03/04/20 Page 19 of 19 PageID #: 19



             k. Designation of Plaintiffs as Representatives of the Class; and

             l. Such other and further relief as this Court deems just and proper.


                                                JURY DEMAND

         Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs demand trial by

 jury on all issues so triable as of right by jury.


 Dated: March 4, 2020

                                                           Respectfully submitted,
                                                           By:   /s/ C.K. Lee
                                                                 C.K. Lee, Esq.

                                                           LEE LITIGATION GROUP, PLLC
                                                           C.K. Lee (CL 4086)
                                                           Anne Seelig (AS 3976)
                                                           148 West 24th Street, 8th Floor
                                                           New York, NY 10011
                                                           Tel.: 212-465-1188
                                                           Fax: 212-465-1181
                                                           Attorneys for Plaintiffs,
                                                           FLSA Collective Plaintiff and the Class




                                                      19
